DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the start temperature is 110 °C to 350 °C below the gamma prime solvus temperature” which is outside the instantly claimed range of independent claim 1 which recites “wherein the start temperature is 80°C to 200°C below the gamma prime solvus temperature”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,529,643 to Yoon et al (cited by applicant in IDS) in view of US 5,882,446 to Konter.
Regarding claims 1-3, Yoon discloses a method for heat treating a powder metallurgy nickel-base superalloy article, the method comprising: placing the article in a furnace at a start temperature in the furnace that is 50 °F to 200 °F below a gamma prime solvus temperature (overlapping the range of 80 °C to 200 °C or 110 °C to 350 °C below a gamma prime solvus temperature) of the nickel-base alloy; increasing the temperature in the furnace to a solution temperature; solution treating the article for a predetermined time; and cooling the article to ambient temperature (Yoon, abstract, column 7 line 5 – column 8 line 25).
Regarding the overlapping start temperature range, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of heat treatment temperature including the instantly claimed because Yoon discloses the same utility throughout the disclosed ranges.
Yoon is silent with regards to the ramp rate at which the temperature in the furnace is increased to a solution temperature.
Konter discloses that a nickel based super alloy should be heated from a subsolvus temperature to a solution temperature at a rate of less than 1 °C/min (overlapping the instantly claimed range of 30 °C per hour to 70 °C per hour and the instantly claimed range of 50 °C per hour to 70 °C per hour), preferably 0.5 °C/min (lying within the instantly claimed range of 30 °C per hour to 70 °C per hour) in order to annihilate a dislocation network before the gamma prime phase is dissolved (Konter, column 2, lines 28-59, claim 1)
Regarding claims 1-3, it would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the nickel base superalloy of Yoon from a subsolvus temperature to a solution temperature at a rate of less than 1 °C/min (overlapping the instantly claimed range of 30 °C per hour to 70 °C per hour and the instantly claimed range of 50 °C per hour to 70 °C per hour), preferably 0.5 °C/min (lying within the instantly claimed range of 30 °C per hour to 70 °C per hour) as suggested by Konter.  The motivation for doing so would be to annihilate a dislocation network before the gamma prime phase is dissolved (Konter, column 2, lines 28-59, claim 1).
Regarding the overlapping heating ramp rate of instant claim 2, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of heat treatment temperature including the instantly claimed because Yoon in view of Konter discloses the same utility throughout the disclosed ranges.
Regarding instant claim 4, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of start temperature of Yoon to achieve a desired heat treatment.
Regarding claims 6-8, Yoon discloses the alloy has an average grain size of finer than ASTM 12 with a range of about 2 or 3 ASTM units (Yoon, column 5, lines 35-54 and column 6, lines 45-65), overlapping that of the instantly claimed ranges.
Regarding claim 9, Yoon discloses before the step of placing the article in the furnace at the start temperature, forging the powder metallurgy nickel-base alloy article (Yoon, abstract, column 7 line 5 – column 8 line 25).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,529,643 to Yoon et al (cited by applicant in IDS) in view of US 5,882,446 to Konter as applied to claims 1-4 and 6-9 above and further in view of US 2009/0087338 A1 to Mitchell et al (cited by applicant in IDS).
Yoon in view of Konter discloses a method for heat treating a powder metallurgy nickel-base alloy as set forth above.
Mitchell discloses RR1000, a commercially available nickel-base super alloy with a composition lying within that of instant claim 6 (Mitchell, para [0029], Table 1, RR1000).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the heat treatment method of Yoon to any commercially available nickel-base super alloy, including RR1000 disclosed in Mitchell, the motivation for doing so being that the method of Yoon is not limited to any specific composition and is instead broadly directed to processing nickel-base superalloys and Mitchell discloses that RR1000 is a commercially available superalloy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,563,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,563,292 recite performing identical method steps to that of instant claims 1-9 to an alloy composition falling wholly within the scope of instant claims 1-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738